PER CURIAM.
We find no error save in the calculation of the defendant’s scoresheet. It was error to score twenty points for victim injury. Karchesky v. State, 591 So.2d 930 (Fla.1992). Because the lower court expressed an intent to “stick with the recommended sentence” and because the deletion of victim injury points will drop the recommended range to below the sentence given, we vacate the sentence and remand for resentencing.
Judgment AFFIRMED; sentence VACATED; REMANDED for resentencing.
HARRIS, C.J., and GRIFFIN and THOMPSON, JJ., concur.